1
2                                                                         JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CRYSTAL ANN IANU,                         Case No. 8:17-cv-02015-DMG-MAA
12                       Plaintiff,            JUDGMENT
13          v.
14   NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security,

16                       Defendant.
17
18         In accordance with the Order Accepting Findings and Recommendations of
19   United States Magistrate Judge filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Acting Commissioner of
21   Social Security is affirmed and this matter is dismissed with prejudice.
22
23   DATED: March 29, 2019
24
25                                     _______________________________________
                                       DOLLY M. GEE
26                                     UNITED STATES DISTRICT JUDGE
27
28
